Exhibit 10.3

 

EXECUTION VERSION

 

OMNIBUS JOINDER AGREEMENT

 

THIS OMNIBUS JOINDER AGREEMENT (this “Agreement”), dated as of April 26, 2018,
is entered into among Archrock Services, L.P., a Delaware limited partnership
(“ASLP”), Archrock, Inc., a Delaware Corporation (“AROC”), AROC Corp., a
Delaware corporation (“AROC Corp.”), AROC Services GP LLC, a Delaware limited
liability company (“AROC Services GP”), AROC Services LP LLC, a Delaware limited
liability company (“AROC Services LP”), Archrock Services Leasing LLC, a
Delaware limited liability company (“Archrock Services Leasing”), Archrock GP LP
LLC, a Delaware limited liability company (“Archrock GP”), Archrock MLP LP LLC,
a Delaware limited liability company (“Archrock MLP”, and together with ASLP,
AROC, AROC Corp., AROC Services GP, AROC Services LP, Archrock Services Leasing
and Archrock GP, the “New Loan Parties”) and JPMORGAN CHASE BANK, N.A., in its
capacity as administrative agent (the “Administrative Agent”) under that certain
Credit Agreement dated as of March 30, 2017 (as amended by Amendment No. 1 to
Credit Agreement, dated as of February 23, 2018 and as it may be amended,
modified, extended or restated from time to time, the “Credit Agreement”) among
Archrock Partners Operating LLC, as Borrower, the other Loan Parties party
thereto, the Lenders party thereto and the Administrative Agent for the Lenders.
All capitalized terms used herein and not otherwise defined herein shall have
the meanings set forth in the Credit Agreement.

 

The New Loan Parties and the Administrative Agent, for the benefit of the
Lenders, hereby agree as follows:

 

1.                                      Each of the New Loan Parties hereby
acknowledges, agrees and confirms that, by its execution of this Agreement, such
New Loan Party will be deemed to be a Loan Party under the Credit Agreement and
a “Loan Guarantor” for all purposes of the Credit Agreement and shall have all
of the obligations of a Loan Party and a Loan Guarantor thereunder as if it had
executed the Credit Agreement. Each of the New Loan Parties hereby ratifies, as
of the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement, including without limitation
(a) all of the representations and warranties of the Loan Parties set forth in
Article III of the Credit Agreement, (b) all of the covenants set forth in
Articles V and VI of the Credit Agreement and (c) all of the guaranty
obligations set forth in Article X of the Credit Agreement. Without limiting the
generality of the foregoing terms of this paragraph 1, each of the New Loan
Parties, subject to the limitations set forth in Sections 10.09 and 10.12 of the
Credit Agreement, hereby guarantees, jointly and severally with the other Loan
Guarantors, to the Administrative Agent and the Lenders, as provided in
Article X of the Credit Agreement, the prompt payment and performance of the
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof and agrees that if any of the Guaranteed Obligations are not
paid or performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), each of the New Loan Parties will,
jointly and severally together with the other Loan Guarantors, promptly pay and
perform the same, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.  Each of the New Loan
Parties represents and warrants that the supplements to the Schedules to the
Credit Agreement attached hereto as Exhibit A are true and correct in all
respects and such supplements set forth all information required to be scheduled
under the Credit Agreement.

 

2.                                      ASLP further acknowledges, agrees and
confirms that, by its execution of this Agreement, ASLP will be deemed to be a
“Borrower” and the “Administrative Borrower” for all purposes of the Credit
Agreement and shall have all of the obligations of a Borrower and the
Administrative

 

--------------------------------------------------------------------------------


 

Borrower thereunder as if it had executed the Credit Agreement.  ASLP hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Credit Agreement, including without
limitation, all of the payment and performance obligations of a Borrower set
forth in Article II of the Credit Agreement and all of the obligations relating
to the Administrative Borrower set forth in Section 2.24 of the Credit
Agreement.

 

3.                                      AROC further acknowledges, agrees and
confirms that, by its execution of this Agreement, AROC will be deemed to be
“Parent” for all purposes of the Credit Agreement and shall have all of the
obligations of Parent thereunder as if it had executed the Credit Agreement.

 

4.                                      Each of the New Loan Parties is,
simultaneously with the execution of this Agreement, executing and delivering
the Amendment and Supplement to Pledge and Security Agreement dated as of the
date hereof, by and among the Grantors (as defined therein) and the
Administrative Agent.

 

5.                                      The address of each of the New Loan
Parties for purposes of Section 9.01 of the Credit Agreement is as follows:

 

9807 Katy Freeway, Suite 100
Houston, Texas 77024
Attention:                                         Treasurer
Facsimile No:                      (281) 836-8949

 

With a copy to:
General Counsel
Facsimile No: (281) 836-8953

 

6.                                      Each of the New Loan Parties hereby
waives acceptance by the Administrative Agent and the Lenders of the guaranty by
such New Loan Party upon the execution of this Agreement by such New Loan Party.

 

7.                                      This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.

 

8.                                      THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the New Loan Parties has caused this Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

 

ARCHROCK SERVICES, L.P.

 

 

 

 

 

By:

/s/ D. Bradley Childers

 

Name

D. Bradley Childers

 

Title

President and Chief Executive Officer

 

 

 

 

 

ARCHROCK, INC.

 

 

 

 

 

By:

/s/ D. Bradley Childers

 

Name

D. Bradley Childers

 

Title

President and Chief Executive Officer

 

 

 

 

 

AROC CORP.

 

 

 

 

 

By:

/s/ D. Bradley Childers

 

Name

D. Bradley Childers

 

Title

President and Chief Executive Officer

 

 

 

 

 

AROC SERVICES GP LLC

 

 

 

 

 

By:

/s/ D. Bradley Childers

 

Name

D. Bradley Childers

 

Title

President and Chief Executive Officer

 

 

 

 

 

AROC SERVICES LP LLC

 

 

 

 

 

By:

/s/ D. Bradley Childers

 

Name

D. Bradley Childers

 

Title

President and Chief Executive Officer

 

Signature Page to Omnibus Joinder Agreement

 

--------------------------------------------------------------------------------


 

 

ARCHROCK SERVICES LEASING LLC

 

 

 

 

 

By:

/s/ D. Bradley Childers

 

Name

D. Bradley Childers

 

Title

President and Chief Executive Officer

 

 

 

 

 

ARCHROCK GP LP LLC

 

 

 

 

 

By:

/s/ Pamela Jasinski

 

Name

Pamela Jasinski

 

Title

Manager

 

 

 

 

 

ARCHROCK MLP LP LLC

 

 

 

 

 

By:

/s/ Pamela Jasinski

 

Name

Pamela Jasinski

 

Title

Manager

 

Signature Page to Omnibus Joinder Agreement

 

--------------------------------------------------------------------------------


 

Acknowledged and accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Anca Loghin

 

Name:

Anca Loghin

 

Title:

Authorized Officer

 

 

Signature Page to Omnibus Joinder Agreement

 

--------------------------------------------------------------------------------